Exhibit 10.1
 
Professional Diversity Network, Inc.
2013 Equity Compensation Plan
Nonqualified Stock Option Award Agreement
 
 
Name of
Participant:                                                                                           
                     
 
I am pleased to inform you that the Compensation Committee of the Board of
Directors of Professional Diversity Network, Inc. (the “Committee”) has approved
a grant to you of an Award of Nonqualified Stock Options of Professional
Diversity Network, Inc., a Delaware corporation (the “Company”), as described in
this Professional Diversity Network, Inc. 2013 Equity Compensation Plan
Nonqualified Stock Option Award Agreement, which includes Exhibit A (this
“Agreement”).
 
1.           Grant of Nonqualified Stock Options.  The Company hereby grants to
you a Nonqualified Stock Option to purchase from the Company the number of
Shares set forth next to “Number of Shares Awarded” on Exhibit A (for purposes
of this Agreement “Share” means the Company’s common stock, $0.01 par value per
share), subject to the terms, conditions and provisions of Professional
Diversity Network, Inc. 2013 Equity Compensation Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference, and this
Agreement. Except to the extent expressly provided herein, capitalized terms
used in this Agreement shall have the same meaning ascribed thereto in the Plan.
The Nonqualified Stock Options are not intended to qualify as incentive stock
options pursuant to Section 422 of the Code.
 
2.           Grant and Exercise Price.  The date of grant of the Nonqualified
Stock Option is the date set forth next to “Grant Date” on Exhibit A (the “Grant
Date”). The Option Price of the Nonqualified Stock Option is the price per share
set forth next to “Exercise Price per Share” on Exhibit A (the “Exercise Price”)
and it shall not be less than Fair Market Value of a Share on the Grant Date.
 
3.           Vesting.  You cannot exercise your Nonqualified Stock Option and
purchase the Shares until your Nonqualified Stock Option is vested, which will
occur as set forth under “Vesting Schedule” on Exhibit A (each date a
Nonqualified Stock Option becomes vested is the “Vesting Date”). Subject to the
Plan and this Agreement, each vested Nonqualified Stock Option may be exercised
and Shares may be purchased, in whole or in part, beginning on the applicable
Vesting Date and ending at 5:00 p.m. Eastern Standard Time (“EST”) on the date
set forth next to “Expiration Date of Award” on Exhibit A (the “Expiration
Date”). The Nonqualified Stock Option will vest and become exercisable as to the
portion of Shares and on the dates specified in the Vesting Schedule so long as
your service with the Company is continuous and does not end. The Vesting
Schedule is cumulative, meaning that to the extent your Nonqualified Stock
Option has not already been exercised and has not expired, been cancelled or
terminated, you may at any time purchase all or a portion of the Shares that are
vested pursuant to the Vesting Schedule. The terms of the Plan and this
Agreement shall govern the forfeiture and the expiration of the Nonqualified
Stock Options at any time on, prior to or after the Nonqualified Stock Option
becomes vested. This Nonqualified Stock Option may be exercised only while you
continue to provide services to the Company or any Affiliate, and only if you
have continuously provided such services since the date this Nonqualified Stock
Option was granted. The following provisions shall also apply:
 

--------------------------------------------------------------------------------

Professional Diversity Network, Inc. 2013 Equity Compensation Plan Nonqualified
Stock Option Award AgreementPage
PAGE 1

--------------------------------------------------------------------------------

 
 
(a)           In the event your employment or service terminates by reason of
your death or disability (as defined in Section 22(e)(3) of the Code)
(“Permanent Disability”), then all unvested Nonqualified Stock Options shall be
forfeited and cancelled, and the vested Nonqualified Stock Options shall expire
and be forfeited on the earlier of (i) the Expiration Date, or (ii) at 5 p.m.
EST one (1) year after your date of employment or service termination for death
or Permanent Disability. You shall not be deemed to have a Permanent Disability
until proof of the existence thereof shall have been furnished to the Company in
such form and manner, and at such times, as the Company may require and you
agree that any determination by the Company that you do or do not have a
Permanent Disability shall be final and binding upon you.
 
(b)           In the event your employment or service is terminated by the
Company for Cause, then all Nonqualified Stock Options whether vested or
unvested shall be forfeited and cancelled immediately on the date of your
termination of employment or service for Cause. Any determination by the Company
that you have been terminated for Cause shall be determined by the Company in
its sole discretion and shall be final and binding on you.
 
(c)           In the event your employment or service terminates for any reason
other than those enumerated in (a) and (b) of this Section 3, then (i) the
portion of each Nonqualified Stock Option that has not vested on or prior to the
date of your employment or service termination shall immediately terminate and
(ii) the remaining vested portion of each Nonqualified Stock Option shall
terminate on the earlier of the applicable Expiration Date or 5:00 p.m. EST on
the date that is ninety (90) days after the date of your termination of
employment or service.
 
(d)           Notwithstanding anything to the contrary in this Agreement in the
case of a Nonqualified Stock Option, if you shall die at any time after your
termination of employment or service and prior to the date of termination of the
applicable Nonqualified Stock Option, then the remaining vested but unexercised
portion of the applicable Nonqualified Stock Option shall terminate on the
earlier of the Expiration Date or 5:00 p.m. EST one (1) year after your date of
death.
 
4.           No Shareholder Rights.  You shall not be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares and no
Nonqualified Stock Option or any interest therein may be sold, assigned,
margined, transferred, encumbered, gifted, alienated, hypothecated, pledged or
disposed of except by will or by the laws of descent and distribution, until the
Nonqualified Stock Option shall have been duly exercised to purchase such Shares
in accordance with the provisions of this Agreement and the Plan and a
certificate evidencing the Shares shall be issued by the Company, and all
Nonqualified Stock Options shall be exercisable during your lifetime only by
you.
 
5.           Exercise and Issuance of Certificates.  You may exercise your
vested and non-expired Nonqualified Stock Options, in whole or in part, by
providing written notice of exercise on a form provided by the Committee to the
Company. Such notice shall be accompanied by payment in full of the Exercise
Price or by other means approved by the Committee in writing. As soon as
practicable after an effective exercise and full payment of the Exercise Price
in accordance with the terms of this Agreement and the Plan, the Company shall
cause certificates for the appropriate number of the Company’s Shares to be
issued to you.
 

--------------------------------------------------------------------------------

Professional Diversity Network, Inc. 2013 Equity Compensation Plan Nonqualified
Stock Option Award AgreementPage
PAGE 2

--------------------------------------------------------------------------------

 
 
6.           Award Subject to Plan.  This Award of Nonqualified Stock Options is
granted pursuant to the Plan, as in effect on the Grant Date, and is subject to
all the terms and conditions of the Plan as the same may be amended from time to
time and the rules, guidelines and practices governing the Plan adopted by the
Committee; provided, however, that no such amendment shall materially impair
your rights under this Agreement without your consent, unless required to comply
with applicable law. A copy of the Plan and the prospectus has been furnished to
you. The Company shall, upon written request, send a copy of the Plan, in its
then current form, and the prospectus, in its then current form, to you. In the
event of any conflict between the terms, conditions and provisions of the Plan
and this Agreement, the terms, conditions and provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly.
 
7.           Payment of Withholding Taxes.  If the Company becomes obligated to
withhold an amount on account of any federal, state or local income tax imposed
as a result of this Award of Nonqualified Stock Options or the exercise of
Nonqualified Stock Options (such amounts shall be referred to herein as the
“Withholding Liability”), you agree to pay the Withholding Liability to the
Company at such time and in such manner as is required by the Company. The
obligations of the Company under the Plan and this Agreement shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such
Withholding Liability from any payment otherwise due to you.
 
8.           Notices.  All notices and other communications required or
permitted to be given under the Plan or this Agreement shall be in writing or
other form approved by the Committee and shall be deemed to have been duly given
as follows (a) if to the Company mailed first class, postage prepaid to
Professional Diversity Network, Inc., 801 W. Adams St., Ste. 600, Chicago,
Illinois 60607, to the attention of the Secretary of the Company; or (b) if to
you then delivered personally, mailed first class, postage prepaid at your last
address known to the sender at the time the notice or other communication is
sent or delivered, or by e-mail, interoffice mail, intranet or other means of
office communication determined by the Committee.
 
9.           Stock Exchange Requirements; Applicable Laws.  You agree to comply
with all laws, rules, and regulations applicable to the grant and vesting of
each Award of Nonqualified Stock Options and the sale or other disposition of
Shares received pursuant to each Award of Nonqualified Stock Options, including,
without limitation, compliance with the Company’s insider trading policies. The
Shares you receive under the Plan will have been registered under the Securities
Act of 1933, as amended (the “1933 Act”). If you are an “affiliate” of the
Company, as that term is defined in Rule 144, promulgated pursuant to the 1933
Act (“Rule 144”), you may not sell the Shares received pursuant to an Award of
Nonqualified Stock Options except in compliance with Rule 144. Certificates
representing Shares issued to an “affiliate” of the Company may bear a legend
setting forth such restrictions on the disposition or transfer of the Shares as
the Company deems appropriate to comply with federal and state securities laws.
 

--------------------------------------------------------------------------------

Professional Diversity Network, Inc. 2013 Equity Compensation Plan Nonqualified
Stock Option Award AgreementPage
PAGE 3

--------------------------------------------------------------------------------

 
 
10.           No Employment or Continued Service Rights.  Nothing contained
herein shall be deemed to alter the relationship between the Company or an
Affiliate and you, or the contractual relationship between you and the Company
or an Affiliate if there is a written contract regarding such relationship.
Nothing contained herein shall be construed to constitute a contract of
employment or service between the Company or an Affiliate and you. The Company
or an Affiliate and you continue to have the right to terminate the employment
or service relationship at any time for any reason, except as otherwise provided
in a written contract. The Company or an Affiliate shall have no obligation to
retain you in its employ or service as a result of the Plan, this Agreement or
the Award of Nonqualified Stock Options. There shall be no inference as to the
length of employment or service hereby, and the Company or an Affiliate reserves
the same rights to terminate your employment or service as existed prior to you
becoming a Participant in the Plan, entering into this Agreement or receiving
the Award of Nonqualified Stock Options.
 
11.           Governing Law and Venue.  This Agreement and the Award of
Nonqualified Stock Options granted hereunder shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to conflict of law principles thereof. In the event of litigation arising
in connection with actions under this Agreement and/or the Award of Nonqualified
Stock Options, you agree that you shall submit to the jurisdiction of courts
located in Cook County, Illinois, or to the federal district court located in
Cook County, Illinois.
 
12.           Entire Agreement.  This Plan and this Agreement constitute the
entire agreement with respect to the subject matter hereof and thereof, provided
that in the event of any inconsistency between the Plan and this Agreement, the
terms and conditions of the Plan shall control.
 
13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 


[Signature Page Immediately Follows]



--------------------------------------------------------------------------------

Professional Diversity Network, Inc. 2013 Equity Compensation Plan Nonqualified
Stock Option Award AgreementPage
PAGE 4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, this Professional Diversity Network, Inc. 2013 Equity
Compensation Plan Nonqualified Stock Option Agreement is executed by the parties
on the Grant Date.


 

 
Professional Diversity Network, Inc.
             
By:
     
Printed:
David Mecklenburger
 
Title:
 
CFO





Accepted And Agreed to:
                 
(Printed Name)
 

 
 
 

 
 

--------------------------------------------------------------------------------

Professional Diversity Network, Inc. 2013 Equity Compensation Plan Nonqualified
Stock Option Award AgreementPage
PAGE 5

--------------------------------------------------------------------------------

 
 
Exhibit A


Schedule of Award


Professional Diversity Network, Inc.
2013 Equity Compensation Plan
Nonqualified Stock Option Award




Participant Information:


  (Participant Name)
  (Participant Street Address, City, State and Zip Code)
   





Grant Date:     
                                      





Number of Shares Awarded:     
                                      





Exercise Price per Share:           
                                      





Expiration Date of Award: [No later than 10th anniversary of Grant Date for U.S.
Participants]




Vesting Schedule:


Number of Shares Vested
Vesting Date
           






       


 

--------------------------------------------------------------------------------

Exhibit A
 

--------------------------------------------------------------------------------